890 F.2d 1250
281 U.S.App.D.C. 445
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.CSX TRANSPORTATION, Inc., Petitioner,v.UNITED STATES of America and Interstate Commerce Commission,Respondents.
No. 89-1101.
United States Court of Appeals, District of Columbia Circuit.
Nov. 28, 1989.

Before MIKVA and D.H. GINSBURG, Circuit Judges and GERHARD A. GESELL*, U.S. District Judge for the District of Columbia
ORDER
PER CURIAM.


1
Upon consideration of petitioner's motion for voluntary dismissal, it is


2
ORDERED, by the Court, that the aforesaid motion is granted.


3
The Clerk is directed to send a certified copy of this order to respondents in lieu of formal mandate.



*
 Sitting by designation pursuant to Title 28 U.S.C. Sec. 292(a)